SCHWARTZER 8c MCPHERSON LAW FIRM

2850 South ]ones Boulevard, Suite 1

Las Vegas, Nevada 89146-5308

T¢l: (702)228-7590- Fax= (702) 892-0122

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 18-12662-ab| Doc 162 Entered 04/12/19 16:49:18 Page 1 of 3

Jason A. Imes, Esq., NV Bar No. 7030
Schwartzer & McPherson Law Firm
2850 South Jones Blvd., Suite 1

Las Vegas NV 89146-5308
Telephone: (702) 228-7590
Facsirnile: (702) 892-0122

E-Mail: bkf`llings@s-lnlaw.com
Attorneysfor Lenara’ E. Schwartzer, Trustee

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re: Case No. BK-S-18-12662-ABL
MEDIZONE lNTERNATIONAL, INC., Chapter 7
Debtor.
TRUSTEE’S REPLY TO
OBJECTION TO

MoTIoN FoR APPRovAL oF
AMENDED sETTLEMENT AGREEMENT
(FRBP 9019)

Hearing Date: April 18, 2019
Hearing Tirne: l 1200 a.m.

 

 

 

LENARD E. SCHWAERTZER, Chapter 7 Trustee (the “Ir_u_sle§”) for the above-captioned
bankruptcy case, by and through his counsel, Schwartzer & McPherson Law Firm, replies to the
portions of the Objection to Applicatz'on to Employ Meyers Law Group, P.C., as Specz`al Litigation
Counsel Pursuant to ] 1 U.S. C. §327(€) and (B) Motionfor Approval of Amended Settlement
Agreement (the “Objection”) [ECF No. 160] filed by David Dodd, David Esposito and Philip
Theodore (the “Ob]'ectors”) that relate to the Trustee’s pending motion for approval of the
Amended Settlernent Agreement [ECF No. 151] as follows:

A. Allegation of Conflict for Employment of Meyers

The Objectors are contesting the Trustee’s Motion for Approval of Amendea' Settlement
Agreement (the “Settlement Motion”) [ECF No. 151] in part because they assert the Meyers Law
Group, P.C. (“M”) is “conflicted from representing the Chapter 7 Trustee because he also

represents the Marshalls” and therefore the Amended Settlement Aagreement cannot be approved.

Page l of 3

 

SCHWARTZER & MCPHERSON LAW FIRM

2850 South ]oncs Boulevard, Suite 1

Las chas, chada 89146-5308

Tel= (702)228-7590- Fax: (702) 892-0122

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-ab| Doc 162 Entered 04/12/19 16:49:18 Page 2 of 3

This issue is addressed specifically in the Trustee ’s Reply to Objection to Application to
Employ Meyers Law Group, P.C., as Special Litigation Counsel Pursuant to 11 U.S. C. §327(e)
and (B) Motionfor Approval of Amena'ed Settlement Agreement (the “Employment Reply”) filed
concurrently with this reply brief. No claims against the Marshalls were indicated in the Debtor’s
petition and schedules (prepared by the Objectors). Any litigation commenced by Meyers on
behalf of the Trustee requires the Trustee’s authorization, and the Trustee and Meyers agree that
Meyers will not represent the Trustee in any claims against the Marshalls.

As set forth in the Employment Reply, the Objectors do not have standing to bring such
claims against the Marshalls on behalf of the bankruptcy estate, and misconduct of the Marshalls
would not provide the Objectors with a defense or setoff against the Trustee’s claims of
misconduct against the Objectors. In the event the Trustee determines there are viable (and cost-
effective) claims to be pursued by the Trustee against the Marshalls, then separate counsel or
Trustee’s general counsel will be engaged to pursue such claims. ln the event an actual conflict
arises, then the situation will be reevaluated. Additionally, the Court may deny payment of
compensation to Meyers pursuant to 11 U.S.C. 328(c) if appropriate.

B. Split of Net Proceeds is a Business Decision of the Trustee

The Objectors are also contesting the Settlement Motion because they do not feel the
25/75% split of any net proceeds is justified in light of their feelings about the Marshalls. The
Obj ectors have provided an affidavit reciting their version of the history between the parties, but
they have not cited any case law, rule or statute supporting their objection to the Trustee’s
negotiated settlement agreement with the Marshalls.

The Trustee’s business decision to split any net proceeds with the Marshalls 25/75% is
partially due to the fact that ownership of the Subject Claims is in dispute as detailed in the
Settlement Motion. The Trustee believes the Subj ect Claims were not sold or transferred during
the asset sale, but the Marshalls assert that they were, and this will require substantial litigation
and delay to resolve if not settled.

/ / /
/ / /

Page 2 of 3

 

SCHWARTZER & MCPHERSON LAW FIRM

2850 South Jones Boulcvard, Suite 1

Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 ‘ Fax: (702) 892-0122

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-ab| Doc 162 Entered 04/12/19 16:49:18 Page 3 of 3

The Trustee’s business decision to split the net proceeds 25/75% with the Marshalls is also
based on the fact that the Marshalls and Meyers Law Group are bearing all of the up-front cost and
risk of investigating the Subj ect Clairns. The 25% the estate will recover is more than the zero
the estate would receive if the Marshalls did not financially support the litigation.

Speculative claims against creditors and indistinct complaints about the division of
proceeds do not constitute a basis to deny approval of the proposed Amended Settlement
Agreement. The Trustee has demonstrated that the Amended Settlement Agreement is in the best
interest of the estate and creditors and should be approved.

Dated: April 12, 2019

/s/ Jason A. Imes

Jason A. Imes, Esq.

Schwartzer & McPherson Law Firm

2850 S. Jones, Blvd., Suite 1

Las Vegas, NV 89146

Counsel for Lenara’ E. Schwartzer, Trustee

Page 3 of 3

 

